              Case 7:21-cr-00034-NSR Document 13 Filed 02/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      2/12/2021
 UNITED STATES OF AMERICA,

          -against-
                                                                    No. 21-CR-34-1 (NSR)
 DELANE WELLS,
                                                                            ORDER
                                Defendant.

NELSON S. ROMÁN, United States District Judge:

         Because the defendant has an open state-court matter and prolonged delays will hinder the

defendant’s ability to ask the state-court judge for a concurrent sentence, it is the Court’s determination

that in order to prevent serious harm to the interest of justice, Defendant Delane Wells can and should

be permitted to plead guilty and the plea hearing can be conducted by video teleconference or by

telephone conference pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the plea hearing for Defendant Delane Wells be

conducted by video teleconference or by telephone conference (if video conference is unavailable)

before this Court or a Magistrate Judge at a date and time mutually convenient to the Court and all parties

concerned. The Clerk of Court is requested to terminate the motion at ECF No. 12.

Dated:    February 12, 2021                                  SO ORDERED:
          White Plains, New York

                                                 ________________________________
                                                         NELSON S. ROMÁN
                                                       United States District Judge
